PER CURIAM.
We affirm the judgments adjudicating the defendants guilty of aggravated battery but reverse the sentences of ten years because at the time the crimes were committed aggravated battery was a third degree felony for which the maximum sentence was five years. We, therefore, vacate the sentences imposed on the defendants and remand these cases to the trial court for the imposition of correct sentences. It is unnecessary that the defendants be present.
McCORD, C. J., and MILLS and BOYER, JJ., concur.